670 S.E.2d 903 (2008)
STATE of North Carolina
v.
Sabas IBARRA.
No. 227P08-2.
Supreme Court of North Carolina.
December 3, 2008.
Sabas Ibarra, Pro Se.
Joseph Finarelli, Assistant Attorney General, Garry W. Frank, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 6th day of November 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Davidson County:
"Denied by order of the Court in conference, this the 3rd day of December 2008."